Citation Nr: 1809728	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-16 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for obstructive sleep apnea, and to include as secondary to a psychiatric disorder or to a gastrointestinal disorder. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder and posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for a left wrist disability, to include strain. 

6.  Entitlement to service connection for irritable bowel syndrome (IBS). 


REPRESENTATION

Veteran represented by:	Amy K. Hart, Attorney
WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to March 2002, from March 2003 to May 2003, and from August 2005 to December 2006.  He received decorations, including the Combat Action Badge.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, including the transcript of the April 2017 Board hearing presided over by the undersigned Veterans Law Judge.

The Veteran has claimed entitlement to service connection for a gastrointestinal disability, specifically to include his diagnosis of GERD.  However, then the Veteran submitted a June 2017 private medical evaluation, in which Dr. E. stated that the Veteran has both GERD and IBS.  The Board finds that the evidence is sufficient to grant the claim for GERD, as discussed below, but the evidence is not sufficient to grant the claim for service connection for IBS at this time.  For these reasons, the Board has characterized the claims separately, as listed above.  

The issues of entitlement to service connection for obstructive sleep apnea, IBS, and left wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current tinnitus had its onset within the first post-active duty service year, such tinnitus continued since onset, and such tinnitus is etiologically related to service.
  
2.  The Veteran's current acquired psychiatric disability, diagnosed as PTSD with depression and anxiety and adjustment disorder, is etiologically related to service.  

3.  The Veteran's current GERD cannot be satisfactorily disassociated from service, and this disability is etiologically related to service.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

2.  PTSD with depression and anxiety and adjustment disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).  

3.  GERD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).  




	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the Board is granting the claims for service connection for tinnitus, psychiatric disorder, and GERD, discussion regarding the duties to notify and assist is not necessary. 

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
	
Tinnitus

The Veteran essentially contends, as reflected in the April 2017 Board hearing, that he has tinnitus that is related to his conceded noise exposure in service, and that his tinnitus began within the first post-active duty service year.  In the Board hearing, the Veteran testified that he first noticed ringing in the ears when he got home right after he separated from active duty service, and that he has noticed it to this day.  The Veteran is competent to report symptoms of tinnitus, and he is competent to report the onset of symptoms of tinnitus, to include whether there is continuity of symptomatology thereof, and the Board finds that his reports as to onset of symptoms right after separation from active duty and continuing since onset are credible.  Also, the Veteran submitted an April 2014 private medical opinion, in which an audiologist opined that the Veteran's tinnitus is related to his exposure to hazardous noise in service.  This opinion has probative value, as it was rendered based on the Veteran's probative subjective reports. 

The Board acknowledges that the November 2012 VA examiner opined that given the Veteran's normal hearing sensitivity and the lack of service treatment records to document tinnitus in service and the Veteran's denial of tinnitus in his November 2006 Post Deployment Health Questionnaire, the Veteran's tinnitus is not related to service.  However, because the VA examiner did not reconcile her opinion with the Veteran's probative reports of tinnitus beginning immediately when he got home after separation from service, within one-year after discharge from service, and continuing since onset, this medical opinion has little probative value and is outweighed by the above-discussed lay and medical evidence.  

Given that the Veteran competently and credibly reports that he first noticed ringing in his ears within the first post-service year, and that such ringing in his ears has continued since service, and given the April 2014 private medical opinion, the evidence shows that Veteran's tinnitus is etiologically related to service, and service connection for tinnitus is warranted.  

Psychiatric Disorder

The Veteran contends that he has a psychiatric disorder, to include PTSD and adjustment disorder, that is related to his confirmed combat service.  The Veteran reported that he has received a diagnosis and treatment for PTSD.  See e.g., February 2014 Form 9.  

The Veteran was afforded a VA psychiatric examination in November 2012, and the examiner stated that the Veteran does not have a diagnosis of PTSD, and he was diagnosed with adjustment disorder.  The examiner stated that the Veteran has had difficulty coping with depression and anxiety since his deployment in 2005-2006.  The examiner also stated that he has difficulty coping with ongoing service-connected back pain, which interferes with his sleep as well as sleep apnea.  The examiner stated that the Veteran's complaints are affected by his general medical condition, which includes diagnoses of back pain and sleep apnea.  The examiner noted that the Veteran has been treated for symptoms of depression and anxiety which are related to his 2006 deployment.  The examiner stated that the Veteran also has chronic back pain which contributes to his depressed mood.  The examiner opined that the Veteran's psychiatric condition, diagnosed as adjustment disorder, is related to combat participation.  This opinion has probative value, as it is based on review of the Veteran's claims file, on his medical history, and on his probative subjective history regarding combat experiences.  

Given this November 2012 VA medical opinion, the competent and probative evidence shows that the Veteran's diagnosed adjustment disorder is related to the Veteran's stresses experienced in service during deployment in 2006.  Thus, the evidence shows that Veteran's adjustment disorder is shown to be etiologically related to service, and service connection for the same is warranted.  38 C.F.R. § 3.303.

Regarding PTSD, the Board acknowledges that the November 2012 VA examiner opined that the Veteran did not meet the DSM criteria for PTSD and then diagnosed the Veteran with adjustment disorder.  However, the below-discussed April 2014 and July 2017 private evaluations, as well as the Veteran's VA mental health treatment records during the appeal period, such as in an October 2010 VA psychiatry note, show diagnoses of PTSD.  Given that there is probative evidence both for and against a finding of PTSD during the appeal period, the Board resolves doubt in favor of the Veteran and finds that the Veteran has PTSD, as well as adjustment disorder. 

The Veteran submitted an April 2014 private psychology evaluation, in which the Veteran is noted as having an initial diagnosis of Adjustment Disorder with Mixed Anxiety and Depressed Mood.  The private psychologist noted the Veteran's in-service traumatic events during combat.  Under "Event Behavior," the psychologist listed signs of distress as well as symptoms.  The report then states that the Veteran "possesses the majority of symptoms consistent with the diagnosis of PTSD [that is] active duty related" and the Veteran was diagnosed with "PTSD with depressive symptoms."  Though this report does not clearly indicate whether the DSM criteria were considered in rendering this evaluation, the Board will resolve doubt in favor of the Veteran and presume that the DSM criteria were considered by this psychologist in rendering this diagnosis.  

The Veteran also submitted a July 2017 private medical opinion, in which a private psychologist acknowledged the Veteran's in-service combat experiences and stated that the Veteran has PTSD per the DSM-V criteria.  The private psychologist noted the Veteran's symptoms and opined that the Veteran's PTSD is a direct result of his deployment to the Persian Gulf.  The private psychologist noted that he believes that the diagnosis of adjustment disorder is an incorrect diagnosis for this Veteran as his symptoms more clearly reflects PTSD, which includes depression and anxiety.  

The April 2014 private medical opinion and the July 2017 private medical opinion each has probative value, as each is based on review of the Veteran's medical history, and on the Veteran's probative subjective history regarding combat experiences. 

Based on the April 2014 and July 2017 private medical opinions, the evidence shows that the Veteran has PTSD with depression and anxiety and that his PTSD is related to his in-service combat experiences.   Thus, the evidence shows that Veteran's PTSD is shown to be etiologically related to service, and service connection for the same is warranted.  38 C.F.R. § 3.304(f)(2).

GERD 

The Veteran contends that he has a gastrointestinal disability that began in service and is related to service.  Though the Veteran denied being treated at sick call during service for stomach symptoms, the Veteran testified at his Board hearing as to having stomach symptoms beginning in service and continuing since service.  The Veteran also testified at the Board hearing that when he had digestive issues in service, he would just take over-the-counter medication such as Pepto Bismol.  The Veteran is competent to report his symptoms, and the Board finds that these reports are credible.  

The Veteran has been diagnosed with GERD, as reflected in the November 2012 VA examination.  The examiner marked the box indicating that the Veteran's GERD is not related to service.  The examiner stated that GERD has a clear and specific etiology and diagnosis.  The examiner stated that the Veteran's symptoms began within a time frame of the Veteran being in Southwest Asia, but that there is no medical literature relating the diagnosis of GERD to a specific exposure event.  The Board acknowledges that the examiner marked the box that indicates that GERD is not related to service.  However, based on the above report, the Board finds that it is reasonable to find that the examiner here was addressing only whether the Veteran's GERD is related to exposures in service or to a chronic undiagnosed illness due to deployment in the Persian Gulf.  Though the examiner checked the box that the Veteran's GERD is not related to service, the examiner then expressly explained that the Veteran's symptoms began during his deployment, and the report indicates that these referenced symptoms are attributable to the diagnosis of GERD rendered by the examiner.  On review, it is reasonable for the Board to find that this November 2012 VA medical report supports a finding that the Veteran's currently diagnosed GERD symptoms began in service.  

Given the November 2012 medical report, and given the Veteran's competent and credible reports of gastrointestinal symptoms beginning in service and continuing since service, the Board finds that GERD cannot be satisfactorily disassociated with service.  As such, the evidence shows that the Veteran's GERD is etiologically related to service, and service connection for the same is warranted.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for PTSD with depression and anxiety and adjustment disorder is granted. 

Entitlement to service connection for GERD is granted. 




	(CONTINUED ON NEXT PAGE)
REMAND

Left Wrist 

The Veteran contends that he has a left wrist disability that is related to service.  He has been diagnosed with left wrist strain, as shown in the November 2012 VA examination.  The November 2012 VA examiner noted that the x-ray study showed no arthritis.  The Veteran reported using his wrists and flexing his wrists constantly during his deployment.  He reported that they stiffen up sometimes, and that there is sometimes pain.  The examiner opined that the Veteran's left wrist strain is not related to service.  The examiner stated that the Veteran has a history of wrist sprain/ pain in service and continues to complain of pain.  The examiner stated that the wrists are not part of a larger migratory joint pain picture and are not related to an exposure event in Southwest Asia.  In this report, the VA examiner appears to be addressing whether the Veteran's left wrist strain is related to a chronic undiagnosed illness due to deployment in the Persian Gulf, but does not appear to address whether the Veteran's left wrist strain is related to the examiner's finding of in-service sprain.  Further, the examiner acknowledges the Veteran's history of wrist sprain and pain in service and continuing complaints of pain, but it is unclear based on this report as to whether his currently diagnosed wrist strain is etiologically related to such in-service symptoms and injury.

The Veteran submitted a June 2017 private medical report, in which Dr. E. notes the Veteran's in-service usage of his wrists and the Veteran's in-service left wrist pain.  The Veteran reported that he self-medicated with Ibuprofen, and that since active duty, he has had pain and popping in the left wrist.  Dr. E. opined that the Veteran has left wrist traumatic arthritis and tendonitis, with decreased range of motion.  Dr. E. then stated that the Veteran had multiple strains of his left wrist when using them in service, and this caused injury to the cartilage in the joints of his wrist, which caused traumatic arthritis in the left wrist.  Dr. E. provided no clinical rationale to support these opinions, and it appears that Dr. E. rendered the diagnosis of arthritis without any supporting radiology study.  

Based on these facts, the nature of the Veteran's left wrist disability is unclear, and the etiology thereof is unclear.  The Veteran should be afforded a new VA examination to determine the nature and etiology of his left wrist disability. 

Obstructive Sleep Apnea

The Veteran contends that his sleep disorder, diagnosed as obstructive sleep apnea, began in service and is related to service.  The Veteran testified in the Board hearing that he had trouble sleeping in service during his deployment, to include trouble getting to sleep and falling asleep, and that he was tired all the time during his deployment.  Alternatively, the Veteran's attorney argued in the Board hearing that the Veteran's sleep apnea is secondary to his service-connected psychiatric disorder.  The Veteran has been diagnosed with obstructive sleep apnea per a January 2010  sleep study.  See January 2010 private treatment record.  Though the Veteran was afforded a VA examination regarding sleep apnea in November 2012, the examiner did not provide an opinion as to etiology.  

The Veteran submitted a June 2017 private medical report, in which Dr. E. opined that once the Veteran developed GERD symptoms, he began to have difficulty sleeping.  Dr. E. noted that the Veteran had no difficulty sleep or snoring until he went to Iraq.  The source of these findings is unclear, given that there is evidence from the Veteran's wife at the Board hearing regarding observing his snoring beginning at earliest in 2008.  See Board hearing transcript (Veteran's wife reported that she began dating the Veteran in 2008 at the earliest, and that he snores and has difficulty breathing in his sleep).  Dr. E. stated that the Veteran's GERD has been a significant contributor to his sleep apnea.  Dr. E. also stated that the Veteran's PTSD have interfered with the Veteran's sleep pattern and contributed to and aggravated his sleep apnea.  Dr. E. provided no clinical rationale to support these opinions, and there is no opinion provided as to the baseline manifestations of the Veteran's sleep apnea prior to aggravation by a service-connected disability. 

Based on these facts, it remains unclear whether the Veteran's sleep apnea is related to service or secondary to a service-connected disability.  An addendum VA medical opinion should be obtained to determine whether the Veteran's obstructive sleep apnea is related to service or is secondary to GERD or PTSD.    

IBS

The Veteran contends that he has a gastrointestinal disability that is related to service.  Though the Board has granted service connection for GERD, the Veteran submitted a June 2017 private medical report, in which Dr. E. opined that that the Veteran has IBS in addition to GERD.  Dr. E. provided no clinical rationale to support his opinion that the Veteran has IBS, and indeed, the report appears to address the Veteran's in-service symptoms as IBS and GERD interchangeably.  Because it is unclear whether the Veteran has IBS and whether it is related to service, the Veteran should be afforded a new VA examination to determine the nature and etiology of any IBS. 

Accordingly, the case is REMANDED for the following action:

1. Please obtain a VA addendum opinion from the VA examiner who performed the November 2012 VA examination (or suitable substitute) to determine the nature and etiology of the Veteran's sleep disorder.  Make the claims file available to the examiner for review of the case.  The examiner is asked to please provide opinions as to the following:  

(a) Please opine whether it is at least as likely as not (a probability of 50 percent or greater) that any of the Veteran's sleep disorder had its onset during a period of active service or is etiologically related to a period of active service.  

(b) If the sleep disorder is not related to service, the examiner is asked please opine whether it is at least as likely as not (a probability of 50 percent or greater) that any such sleep disorder was caused or aggravated by a service-connected disability (e.g., psychiatric disability or gastrointestinal disability).  

If, and only if, aggravation is found, the examiner should address the following medical issues to the extent possible:  (b)  the baseline manifestations of the such sleep disability found prior to aggravation; and (b) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The term "aggravated" is defined as "any increase in severity" of the claimed disability, and any such increase in severity is not due to the natural progress of the claimed disability.  

For purposes of the above opinions, the examiner is asked to presume that the Veteran's reports of his observable in-service symptoms and symptoms since service are credible.   The examiner's attention is invited to the following: 

i. The Veteran's testimony in the Board hearing that he had trouble sleeping in service during his deployment, to include trouble getting to sleep and falling asleep, and that he was tired all the time during his deployment.  

ii. The Veteran's wife's testimony at the Board hearing regarding observing that he snore beginning at earliest in 2008, when they began dating. 

iii. The June 2017 private medical report from Dr. E. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. Please schedule the Veteran for a VA examination to determine the nature and etiology of a left wrist disability.  Make the claims file available to the examiner for review of the case.  The examiner is asked to please provide opinions as to the following:  

(a) Please comment on the nature and diagnosis(es) of the Veteran's left wrist disability.  The examiner's attention is also invited to the June 2017 private medical report, in which Dr. E. diagnosed the Veteran with left wrist traumatic arthritis and tendonitis.

(b) Please opine whether it is at least as likely as not (a probability of 50 percent or greater) that any of the above left wrist disorder(s) had its onset during a period of active service or is etiologically related to a period of active service.  

For purposes of the above opinions, the examiner is asked to presume that the Veteran's reports of in-service left wrist usage, in-service symptoms, and symptoms since service are credible.   The examiner's attention is invited to the following: 

i. The Veteran's testimony in the Board hearing that during his deployment, he constantly used his left wrist, to include lifting heavy objects, and in the course of his duties in service.  He also reported that he had wrist pain for that year, and when he returned home his wrist continued to hurt.  

ii. The June 2017 private medical report from Dr. E. 

iii. The November 2012 VA examination, which is problematic because the VA examiner appears to be addressing whether the Veteran's left wrist strain is related to a chronic undiagnosed illness due to deployment in the Persian Gulf, but fails to address whether the Veteran's left wrist strain is related to the examiner's finding of in-service sprain.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Please schedule the Veteran for a VA examination to determine the nature and etiology of any gastrointestinal disability other than GERD, to include IBS.  Make the claims file available to the examiner for review of the case.  The examiner is asked to please provide opinions as to the following:  

(a) Please address whether the Veteran has a gastrointestinal disability other than GERD.  The examiner's attention is invited to the June 2017 private medical report from Dr. E., in which there is a diagnosis of IBS, as well as VA treatment records that tends to indicate a diagnosis of "dysphagia" separate from GERD.

(b) If there is any diagnosable gastrointestinal disability other than GERD, please opine whether it is at least as likely as not (a probability of 50 percent or greater) that any such disorder other than GERD had its onset during a period of active service or is etiologically related to a period of active service.  

For purposes of the above opinions, the examiner is asked to presume that the Veteran's reports of in-service symptoms and taking over-the-counter medications, and symptoms since service, are credible. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Thereafter, readjudicate the claims on appeal and furnish the Veteran and his attorney a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


